—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Hart, J.), dated March 31, 2003, which denied his motion for summary judgment on the issue of liability.
*632Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s contention, his motion was premature since substantial discovery remains outstanding (see generally Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 506 [1993]). Accordingly, the Supreme Court properly denied the motion. Smith, J.P., McGinity, Luciano and Townes, JJ., concur.